Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 07/15/2021 for application 16/144327.
Claim 5, 12, and 18 have been canceled.
Claim 1 and 15 have been amended.
Claims 1-4, 6-11, 13-17, and 19-20 are currently pending and have been examined.

Detailed Action 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al. (US 2017/0329924 A1) in view of  Zeng et al. (US 2006/0026298 A1)

In claim 1, a computer-implemented method for predicting non-communicable diseases with infectious risk factors using artificial intelligence, comprising: 
Macpherson teaches:
detecting one or more risk factors associated with a non-communicable disease based on a graph associated with person-to-person links (Para. 1, 34, and 54 wherein person to person links are used to generate risk factors for determining IBD between individuals);
Macpherson does not explicitly teach however Zeng teaches:
 reducing wasted storage space and promoting locality of reference by, for each risk factor, generating a data structure including an adjacency matrix having a 

Macpherson further teaches:
performing a machine learning technique with regularization of the at least one person-to-person distance to predict the non-communicable disease with infectious risk factors; (Para. 29, 33, 34, 73, 93 and 107 wherein machine learning techniques uses regularization i.e. weights, to predict disease risk); and
initiating a course of medical treatment responsive to an affirmative prediction (Para. 61 and 62 wherein recommendations are initiated based on prediction). 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the representation of disease risk between families/people as seen in Macpherson with the single bit entries used in adjacency matrix to represent information as seen in Zeng.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).



As per claim 3, Macpherson teaches the method of claim 1, wherein each node of the graph represents a person having a corresponding feature vector and non-communicable disease onset label, and wherein each edge of the graph represents a person-to-person link with a relationship vector (Fig. 5b and Para 78).

As per claim 4, Macpherson teaches the method of claim 3. Macpherson does not explicitly teach however Zeng teaches further comprising computing the at least one person-to- person distance using metric learning based on feature vectors of at least two persons and their corresponding relationship vector (Para. 12 and 28). The motivation to combine references is the same as seen in claim 1.

As per claim 6, Macpherson teaches the method of claim 1, wherein the one or more risk factors are detected using a detector to perform a relevant keyword search to identify results for extraction using one or more data mining techniques (Para. 44).

As per claim 7, Macpherson teaches the method of claim 1, further comprising triggering one or more actions in response to determining that a person is at risk of developing a non-communicable disease (Para. 59 and 61).



Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686